Name: Council Directive 82/3/EEC of 21 December 1981 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States
 Type: Directive
 Subject Matter: organisation of transport;  land transport;  European Union law
 Date Published: 1982-01-09

 Avis juridique important|31982L0003Council Directive 82/3/EEC of 21 December 1981 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States Official Journal L 005 , 09/01/1982 P. 0012 - 0012 Spanish special edition: Chapter 07 Volume 3 P. 0035 Portuguese special edition Chapter 07 Volume 3 P. 0035 *****COUNCIL DIRECTIVE of 21 December 1981 amending Directive 75/130/EEC on the establishment of common rules for certain types of combined road/rail carriage of goods between Member States (82/3/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 75 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament (1), Having regard to the opinion of the Economic and Social Committee (2), Whereas Directive 75/130/EEC (3), as amended by Directive 79/5/EEC (4), applies on an experimental basis until 31 December 1981 to combined transport in the case of containers of 20 feet and more and swap bodies which have no supports; Whereas the inaugural effect of Directive 75/130/EEC, as far as this transport is concerned, during the period which has elapsed must be considered to have been positive; whereas that Directive should therefore be applied on a permanent basis with regard to this transport, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 8 of Directive 75/130/EEC is hereby deleted. Article 2 Member States shall take the measures necessary to comply with this Directive. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 21 December 1981. For the Council The President N. RIDLEY (1) Opinion delivered on 18 December 1981 (not yet published in the Official Journal). (2) Opinion delivered on 25 November 1981 (not yet published in the Official Journal). (3) OJ No L 48, 22. 2. 1975, p. 31. (4) OJ No L 5, 9. 1. 1979, p. 33.